Appeal from an order of the Court of Claims, entered October 4, 1974, which granted claimant’s motion for an order of discovery and inspection of all records pertaining to the arrests, convictions, detentions and release of claimant. In connection with an action for false imprisonment, claiming he was not given credit for presentence jail time and, as a result thereof, was forced to spend extra time in prison, claimant brought a motion for discovery and inspection pursuant to CPLR 3101 and 3120. The court granted the motion in full, including claimant’s parole board reports and probation reports, excluding, however, any privileged information contained in such records and reports. From that order the State has appealed, disputing only the discoverability of the parole board and probation reports. Subsequent to this appeal claimant’s attorney requested certain information from the Attorney-General and agreed that if it was furnished and contained the necessary material he would stipulate that the parole records need not be produced. The information was provided and proved satisfactory. Claimant then moved to dismiss the appeal on the ground that it is moot. We now grant the motion. Appeal dismissed as moot, without costs. Greenblott, J. P., Sweeney, Koreman, Larkin and Reynolds, JJ., concur.